Title: To Thomas Jefferson from Fremyn de Fontenille, 23 October 1787
From: Fontenille, Fremyn de
To: Jefferson, Thomas



Monsieur
a paris le 23 8bre 1787.

J’ay remis hier le matin de votre part, a Mr. LeBegue Les memoires de Mr. de Calonne, qui Luy a fait un sensible plaisir, il m’a prié de vous temoignés sa reconnoissance. En revanche il y sera vendredy prochain vous mettre en possession de sa chambre, avec mon paravant que je vous ait offert par ma lettre il y a deux jours. Vous seres a L’abry du vent. Mr. LeBegue sera tres charmé de votre Connoissance, parce qu’il a eut Mr. Le chevalier de portail son neveu que le Roy avoit envoyé a l’amerique qui a ete tres connut et estimé de Mr. votre general Wasingston. Il vous remettra les memoires de Mr. de Calonne. Il m’a prie d’aller avec Luy. Come il est fort occupé d’affaires, il ne peut pas aller ni demain ni apres demain. Je Luy ait dit que vous venies ordinairement le vendredy, que Si vous ne pouvez y aller Ce jour la, Le Samedy. Si vous voules bien me faire la grace de me Le marquer, nous irons a votre hotel en passant, Scavoir si vous etes party.
J’ay L’honneur d’etre avec Les Sentimens Les plus distinguées et avec Respect Monsieur Votre tres humble et tres Obeissant Serviteur,

Fremyn De Fontenille


Si vous alles monsieur demain ches freres hermite je vous prie de vouloir bien faire mes Compliments a tous nos messieurs de notre table et a M. Pellet si vous le voyes. Je vous prie de dire au bon frere joseph qui disent au Cuisinier qu’il est quelque chose de bon pour vous et pour Mr. Le Begue; quand ils ne sont pas avertis, La Cuisine est asses mal fournie et tres maigre.
Si vous me fait L’honneur de me repondre pour le jour que vous ires au mon valerien, mon adresse a paris, rüe des massons, proche la place de Sorbonne, no. 26.

 